DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-19 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings are objected to because of the following informalities.  In Figures 4 and 5, reference numeral 111 denotes a VALTAGE DETECTION DEVICE; in Figure 5, a VALTAGE NOISE is shown being emitted from the VALTAGE DETECTION DEVICE; and, in Figure 4, reference numeral 115 denotes a STORATE DEVICE.  Therefore, in Figures 4 and 5, it appears VALTAGE should be revised to VOLTAGE and STORATE should be revised to STORAGE.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 5-7, 10-13, and 15-17 are rejected under 35 U.S.C. 103 as being obvious in view of Merl et al. (US 2005/0021254 – hereinafter “Merl”) and Morrison et al. (US 2017/0003354 – hereinafter “Morrison”).

Per claim 1, Merl teaches a battery diagnosis apparatus comprising:
a data obtaining device (Fig. 4; combination of internal controller 2, ADCs 64, and DAC 33; ¶82) configured to output a perturbation signal;
a signal regulating device (Fig. 4; components 31 and 32 of the signal generation circuit 3; ¶82) configured to generate a current by applying the perturbation signal to a battery (Fig. 4; battery 1; ¶77) and performing feedback of a current signal output from the battery (The signal generation circuit 3 is configured to generate a current waveform under the direction of the internal controller 2.  The internal current sensing 32 of the signal generation circuit 3 is configured to perform feedback of a current signal (¶82)); and
a noise canceling device configured to cancel noises of the current signal and a voltage signal received from the battery (The sensing circuit 6 is configured to process voltage and current signals, which are received from a lead set 4, in a manner which enables the testing of the battery 1 in a noisy environment (¶37, 81, and 84)),
wherein the data obtaining device outputs the perturbation signal while changing a frequency (A fixed duration of a plurality of discrete frequencies are applied simultaneously across the battery 1 (¶82)), and obtains an impedance spectrum based on the noise-canceled current signal and voltage signal for each frequency (The voltage and current outputs at those frequencies are extracted and the complex impedance at those frequencies subsequently derived (¶84 and claim 1)).

However, Merl is silent on the apparatus determining whether to reuse the battery based on the obtained impedance spectrum.  In contrast, Morrison teaches an energy storage cell impedance measuring apparatus that is configured to display impedance data to a user and inform a user whether to replace an energy storage based on the impedance data (¶52).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Merl such that the impedance spectra are displayed and a determination is made as to whether the battery 1 should be reused based on the impedance data.  One of ordinary skill would make such a modification because older batteries have higher impedance values in comparison to impedance values of new batteries and failure can be averted based on calculated impedance data (Morrison; ¶5 and 52).

Per claim 5, Merl in view of Morrison teaches the battery diagnosis apparatus according to claim 1, further comprising: a current detection device configured to detect a current flowing through the battery and transmit the detected current to the noise canceling device; and
a voltage detection device configured to detect a voltage applied to the battery and transmit the detected voltage to the noise canceling device (Current and voltage values are input to DC filters 61 of the sensing circuit 6 (Fig. 4; ¶84)).

Per claim 6, Merl in view of Morrison teaches the battery diagnosis apparatus according to claim 5, wherein the noise canceling device comprises: a current noise canceling device configured to cancel a noise from a current signal for the current detected by the current detection device and transmit the noise-canceled current signal to the data obtaining device; and a voltage noise canceling device configured to cancel a noise from a voltage signal for the voltage detected by the voltage detection device and transmit the noise-canceled voltage signal to the data obtaining device (The sensing circuit 6 has a channel for a received current and a channel for a received voltage (Fig. 4; ¶84)).

Per claim 7, Merl in view of Morrison teaches the battery diagnosis apparatus according to claim 6, wherein the current noise canceling device comprises: a first high-pass filter (Fig. 4; DC filter 61; ¶84) provided to cancel a DC component of a current signal for the current detected by the current detection device; and a first low-pass filter (Fig. 4; filter 62; ¶84) provided to cancel a high-frequency noise in the current signal in which the DC component is canceled, and wherein the voltage noise canceling device comprises: a second high-pass filter (Fig. 4; DC filter 61; ¶84) provided to cancel a DC component of a voltage signal for the voltage detected by the voltage detection device; and a second low-pass filter (Fig. 4; filter 62; ¶84) provided to cancel a high-frequency noise in the voltage signal in which the DC component is canceled.

Per claim 10, Merl in view of Morrison teaches the battery diagnosis apparatus according to claim 6, wherein the data obtaining device comprises an analog-to-digital converter (Fig. 4; ADCs 64; ¶84) provided to convert the noise-canceled voltage signal and the noise-canceled current signal into a digital signal.

Per claim 11, Merl in view of Morrison teaches the battery diagnosis apparatus according to claim 1, wherein the data obtaining device outputs a perturbation signal of a voltage converted into an analog signal (Fig. 4; DAC 33; ¶82).

Per claim 12, Merl in view of Morrison teaches the battery diagnosis apparatus according to claim 1, wherein the data obtaining device displays information on the impedance spectrum through a Nyquist plot (In Merl in view of Morrison, a display is provided to show impedance data, such as a Nyquist plot (Morrison; ¶5 and 52)).

Per claim 13, Merl teaches a battery diagnosis apparatus comprising:
a current detection device configured to detect a current flowing through a
battery; a voltage detection device configured to detect a voltage applied to the battery (In testing a battery 1, a sensing circuit 6 includes components that detect current and voltage signals and components to process said signals (Fig. 4; ¶82));
a monitoring device (Fig. 4; combination of internal controller 2, signal generation circuit 3, and signal processing components of the sensing circuit 6; ¶82) configured to apply a perturbation signal of the voltage to the battery, generate a perturbation signal of the current by performing feedback of a current signal output from the battery (The signal generation circuit 3 is configured to generate a current waveform under the direction of the internal controller 2.  The internal current sensing 32 of the signal generation circuit 3 is configured to perform feedback of a current signal (¶82)), cancel noises of a current signal for the current detected by the current detection device and a voltage signal for the voltage detected by the voltage detection device (The sensing circuit 6 is configured to process voltage and current signals, which are received from a lead set 4, in a manner which enables the testing of the battery 1 in a noisy environment (¶37, 81, and 84)), and obtain an impedance spectrum based on the noise-canceled current signal and voltage signal (A fixed duration of a plurality of discrete frequencies are applied simultaneously across the battery 1, the voltage and current outputs at those frequencies are extracted, and the complex impedance at those frequencies subsequently derived (¶84 and claim 1)).

However, Merl is silent on the apparatus comprising a controller configured to determine whether to reuse the battery based on the obtained impedance spectrum; and a display device configured to display a Nyquist plot for the obtained impedance spectrum and information on whether to reuse the battery.
In contrast, Morrison teaches an energy storage cell impedance measuring apparatus that is configured to display impedance data, such as Nyquist plot, to a user and inform a user whether to replace an energy storage based on the impedance data (¶5 and 52).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Merl such that the impedance spectra are displayed and a determination is made as to whether the battery 1 should be reused based on the impedance data.  One of ordinary skill would make such a modification because older batteries have higher impedance values in comparison to impedance values of new batteries and failure can be averted based on calculated impedance data (Morrison; ¶5 and 52).

Per claim 15, Merl in view of Morrison teaches the battery diagnosis apparatus according to claim 13, wherein the monitoring device comprises: a data obtaining device configured to output the perturbation signal of the voltage while changing a frequency and obtain an impedance spectrum based on the noise-canceled current signal and voltage signal (The internal controller 2 is configured to control an operation in which a fixed duration of a plurality of discrete frequencies are applied simultaneously across the battery 1, the voltage and current outputs at those frequencies are extracted, and the complex impedance at those frequencies subsequently derived (¶84 and claim 1)).
Per claim 16, Merl in view of Morrison teaches the battery diagnosis apparatus according to claim 15, wherein the monitoring device comprises: a current noise canceling device configured to cancel a noise from a current signal for the current detected by the current detection device and transmit the noise-canceled current signal to the data obtaining device; and a voltage noise canceling device configured to cancel a noise from a voltage signal for the voltage detected by the voltage detection device and transmit the noise-canceled voltage signal to the data obtaining device (The sensing circuit 6 has a channel for a received current and a channel for a received voltage (Fig. 4; ¶84)).

Per claim 17, Merl in view of Morrison teaches the battery diagnosis apparatus according to claim 16, wherein the current noise canceling device comprises: a first high-pass filter (Fig. 4; DC filter 61; ¶84) provided to cancel a DC component of a current signal for the current detected by the current detection device; and a first low-pass filter (Fig. 4; filter 62; ¶84) provided to cancel a high-frequency noise in the current signal in which the DC component is canceled, and wherein the voltage noise canceling device comprises: a second high-pass filter (Fig. 4; DC filter 61; ¶84) provided to cancel a DC component of a voltage signal for the voltage detected by the voltage detection device; and a second low-pass filter (Fig. 4; filter 62; ¶84) provided to cancel a high-frequency noise in the voltage signal in which the DC component is canceled.


Claim Objections
7.	Claims 2-4, 8-9, 14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 2, the prior art of record is silent on the battery diagnosis apparatus according to claim 1, wherein the signal regulating device comprises: a first amplifier provided to amplify the perturbation signal; a switch provided to be turned on by the amplified perturbation signal and induce a current of the battery; and a second amplifier provided to feed back a current signal for the induced current of the battery to the first amplifier.  Claims 3-4 are consequently objected to due to their dependence on claim 2.  Claim 14 is consequently objected to as it substantially includes the subject matter disclosed in claim 2.
Per claim 8, the prior art of record is silent on the battery diagnosis apparatus according to claim 7, wherein the current noise canceling device comprises: a third amplifier connected to the first low-pass filter; and a fourth amplifier connected to the first high-pass filter and provided to invert the current signal from which the DC component is canceled and transmit the inverted current signal to the third amplifier, and wherein the voltage noise canceling device comprises: a fifth amplifier connected to the second low-pass filter; and a sixth amplifier connected to the second high-pass filter and provided to invert the voltage signal from which the DC component is canceled and transmit the inverted voltage signal to the fifth amplifier.  Claim 9 is consequently objected to due to its dependence on claim 8.  Claim 18 is consequently objected to as it substantially includes the subject matter disclosed in claim 8 and claim 19 is consequently objected to due to its dependence on claim 18.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852